Citation Nr: 1727305	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-11 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent from March 22, 1999, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 50 percent from October 11, 2001, for service-connected PTSD.

3.  Entitlement to an evaluation in excess of 70 percent from October 2, 2009, for service-connected PTSD.

4.  Entitlement to an effective date prior to October 2, 2009, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

By history, in a September 2007 decision, the Board granted service connection for PTSD.  In an August 2008 rating decision, the RO effectuated the Board's grant of service connection for PTSD, and assigned an initial 30 percent rating, effective March 22, 1999.  A February 2010 rating decision increased the rating to 50 percent, effective July 14, 2009.  Subsequently, in a July 2011 rating decision, the RO assigned an earlier effective date for the 50 percent rating for PTSD from October 11, 2001, and granted a higher 70 percent rating, effective October 2, 2009.  
While the RO has assigned higher rating for the Veteran's service-connected PTSD during the pendency of this appeal, because higher rating are available during each of the periods on appeal, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher initial rating for PTSD remains on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

Also, in the July 2011 rating decision, the AOJ granted entitlement to a TDIU, effective October 2, 2009.  In August 2013, the Veteran submitted a timely VA Form 9 disagreeing with the effective date assigned for the grant of a TDIU.   





FINDINGS OF FACT

1.  From March 22, 1999 to October 11, 2001, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; however it did not rise to the level of occupational and social impairment with reduced reliability and productivity.

2.  From October 11, 2001 to October 2, 2009, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity; however it did not rise to the level of occupational and social impairment with deficiencies in most areas.

3.  From October 2, 2009, the Veteran's PTSD was productive of occupational and social impairment, with deficiencies in most areas, such as work and mood; however it does not rise to the level of total occupational and social impairment.

4.  The earliest date it is factually ascertainable that the Veteran was totally disabled by reason of individual unemployability due to his only service connected disability is October 2, 2009, the date his service-connected PTSD rating was increased to 70 percent.


CONCLUSIONS OF LAW

1.  From March 22, 1999 to October 11, 2001, the criteria for an evaluation in excess of 30 percent for PTSD had not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  From October 11, 2001 to October 2, 2009, the criteria for an evaluation in excess of 50 percent for PTSD had not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.130, DC 9411 (2016).

3.  For the period from October 2, 2009 to the present, the criteria for an evaluation in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  4.1, 4.3, 4.130, DC 9411 (2016).

4.  The criteria for entitlement to an effective date earlier than October 2, 2009, for the grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 
38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

The increased rating and effective date issues on appeal arise from disagreement with the rating and effective date assigned upon the grant of service connection for PTSD in the September 2007 rating decision and the grant of entitlement to TDIU in the July 2011 rating decision.  In this regard, the courts have held, and VA's General Counsel has agreed, that in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 
38 U.S.C. § 5103 (a) notice unnecessary because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01   (2006), aff'd sub nom.,  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.   There has been no allegation of such error in this case.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis). 

With respect to the duty to assist, the AOJ has secured the Veteran's service treatment records, VA treatment records, and VA examination reports.  The Veteran has not identified any other outstanding, available evidence that is relevant to the issues being decided herein.

In addition, VA has afforded the Veteran multiple medical examinations relating to his claim for an increased rating, most recently in April 2011.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed thorough in-person examinations, and offered assessments of the severity of his PTSD based on findings and medical principles.  The Board recognizes VA's duty to obtain updated clinical information when the available evidence indicates a worsening of disability.  A review of the objective evidence reflects no credible evidence of worsening since the most recent April 2011 examination.  As such, the Board finds that the examinations of record, considered collectively, are adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With respect to the resolution of the Veteran's appeal for an effective date earlier than October 2, 2009,  for the grant of a TDIU, this issue is dependent solely on the law and regulations pertaining to claims for VA benefits.  As such, no further development under the duty to notify and assist is warranted.  Furthermore, as noted above, this issue is a downstream issue and the original service connection claim has been substantiated, so no further notice is required.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 2-04 (2004), 69 Fed. Reg. 25180 (2004).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to these claims.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Analysis

PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found is required. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505   (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107 (b).

The Veteran was assigned ratings for PTSD, pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 30 percent evaluation is assigned for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the Diagnostic Code to determine whether an increased evaluation is warranted.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

The Veteran contends that he is entitled to a rating of 70 percent for his service-connected PTSD.  An October 1999 psychology assessment reveals that the Veteran was well oriented, did not exhibit suicidal or homicidal ideations, and did not exhibit cognitive or perceptual distortion.  His affect had little animation, but was not inappropriate.  His attitude and behavior were somewhat guarded, but he was not uncooperative during the interview.  In a subsequent January 2000 record, the Veteran reported having dreams related to his service in Vietnam, but did not want to discuss them.  In February 2000, the Veteran was administered a PTSD diagnostic test, the Mississippi PTSD Scale, where the Veteran obtained a score that exceeded the cutoff score associated with a diagnosis of PTSD.  The examiner noted that the results indicated clinically significant levels of PTSD symptoms.

During a May 2000 psychology assessment, the examiner noted that the Veteran had episodic depressed mood and behavior, and some decreased motivation, but no reduction in self-care.  The Veteran exhibited decreased self-esteem from not working, and periodic, vague suicidal ideation but not intent.  He did not exhibit chronic anxiety or panic attacks, any symptoms of hallucinations or delusions, hypervigilance, or difficulty concentrating.  He did experience insomnia and exaggerated startle reactions, as well as nightmares and flashbacks to his time in service.  The Veteran reported good relationships with his family, but other social contact was limited.

In subsequent clinical visits from May 2000 through December 2000, the Veteran exhibited an appropriate mood and affect, but some exaggerated startle reflexes.  He was alert and oriented in all spheres, had logical and goal directed thought content, and did not exhibit any lethality or psychosis.

In a December 2000 lay statement submitted by the Veteran's wife, she noted that the Veteran got upset easily and was startled at loud noises.  She also noted that in his sleep he yelled, and grabbed her by her throat, but that he did not remember doing that when he woke up.  She also noted that he perspired excessively at night, and when he would get upset.  The Veteran exhibited difficulties sleeping through the night and had frequent mood swings.  He was also drinking alcohol more frequently, and avoided going out or talking to anyone.  The Veteran's wife also noted that he had difficulties being around other people, which is why he was unable to work.  In his January 2001 Notice of Disagreement, the Veteran also noted that he was unable to work due to his inability to interact with other people, and reported that he was getting worse even though he was receiving treatment for his PTSD.

In a January 2001 clinical record, the VA psychiatrist noted that the Veteran was still unable to manage crowds and preferred to be on his own, but that he had no suicidal or homicidal ideations.  He was alert and oriented in all spheres, had normal speech, full affect, and logical and goal directed thought content.  The Veteran did not exhibit psychosis, and his insight and judgement were intact.

March 2001 clinical records revealed that the Veteran had an appropriate mood and affect, and that he was able to divert his service-related thoughts by practical tasks.  He was also no longer having dreams about his service in Vietnam, and could sleep about 5 hours per night due to the antidepressants he was taking.  In April 2001, the Veteran reported being more active due to the nicer weather which caused him to have less intrusive thoughts of Vietnam, but that he continued to awaken periodically due to dreams he had of Vietnam.  In July 2001, the Veteran continued to exhibit appropriate mood and affect, but continued to report insomnia, however in August 2001, the Veteran exhibited mood and affect that was more depressed than what would be appropriate.

In a November 2003 statement, the Veteran's representative indicated that the Veteran's symptoms of PTSD affected his ability to sustain gainful employment since it caused him to avoid personal contact or relationships.  A November 2003 clinical record also revealed that the Veteran continued to have nightmares and flashbacks of his service in Vietnam, as well as difficulties with sleeping.

In a June 2007 record, the examiner noted that the Veteran was taking antidepressant medication.  During the visit, the Veteran exhibited good to fair  concentration and memory, and had linear and goal directed thought processes.  His speech was normal, and his responses were relevant and coherent, however his affect was flat.

During a March 2008 VA examination, the Veteran reported having less depression and more interest in participating in activities, including seeing his friends.  He continued to get along well with his family and friends.  The examiner noted that the Veteran had not worked since 1990, when he had to quit due to a back injury.  During the examination, the Veteran was alert and oriented to time, place, and person, and his speech was coherent and fluent.  His mood was mildly dysphoric, but his range of affect was generally appropriate.  He continued to report having nightmares about Vietnam, but he denied having hallucinations, delusions, or paranoid ideations.  His short and long term memory were intact, and he denied having any suicidal or homicidal ideation.  The Veteran did report having periods of anxiety, but did not describe having any panic attacks.  He also reported having poor sleep which affected his concentration during the day.  The examiner found that the Veteran's severity of PTSD appeared to be mild, although his depression appeared to be moderate, however, overall, the Veteran appeared to have good social functioning.

During a June 2008 session with his psychiatrist, the Veteran exhibited normal speech and was appropriately dressed and behaved, but had a constricted affect and dysphoric mood.  He was oriented to person, place, and time, and his thought process and content were normal.  He denied any suicidal or homicidal ideation.  Clinical records from July 2008 through May 2009 reveal that the Veteran's symptoms remained fairly consistent through this time.  During this time, specifically in records from September 2008 and January 2009, the Veteran denied having manic symptoms or experiencing delusions and hallucinations.  The Veteran did consistently report that he avoided people or social interactions, but that he still had interest in some things, such as his motorcycle.

In a June 2009 letter, the Veteran's psychologist noted that the Veteran suffered from significant psychological distress related to trauma and that his social functioning was limited by his ability to trust and become emotionally available to others.  He noted that the Veteran's feelings regarding his service intensified to a point which severely restricted his range of affect.  He also noted that the Veteran had nightmares and difficulties with sleep, and that his general mood was one of irritability.  The Veteran also reported discomfort in public places due to hypervigilance and was easily startled by loud sounds.

Treatment records from July 2009 revealed that the Veteran felt fairly stable with his current combination of medication, although he continued to have hyperarousal as well as avoidance symptoms.  His depression was better, and he was getting along well with his wife.  His speech was coherent, and his appearance was neat, although he exhibited a somewhat dysthymic mood with blunt affect.

During an October 2009 VA examination, the examiner found that the Veteran continued to meet the full criteria for PTSD as well as dysthymia, however, since there was a high degree of overlap between the symptoms, he was unable to make a statement about the distinct and independent level of impairment related to each diagnosis without resorting to speculation.  The examiner did note that the Veteran exhibited impairment in several areas of functioning, as it related to social functioning and relationships.  Although the Veteran was close with his family, he described a sense of detachment from them.  The Veteran also reported chronic insomnia and irritability.

During the examination, the Veteran described his mood as "fair," and his affect was found to be anxious and depressed.  There was no evidence of impaired thought processes or communication, or any delusions or hallucinations.  He exhibited an ability to maintain personal hygiene and other activities of daily living, and was fully oriented without significant cognitive impairment.  There was no evidence of obsessive or ritualistic behavior, or any evidence of panic attacks.  The Veteran did report symptoms of depression, fatigue, anxiety, irritability, and decreased appetite and psychomotor agitation.  The Veteran also reported having a decreased interest in activity, however he had also reported to the examiner that he visited his friends weekly, enjoyed riding motorcycles with this wife, and fishing with his grandson on his recently purchased boat.

In a separate October 2009 record, the Veteran's psychiatrist noted that the Veteran had major impairment in social relationships, thinking, and mood.  The Veteran avoided anything more than superficial relationships, had negative thoughts about himself, and suffered from intense feelings of guilt and shame.  In a subsequent October 2009 record, the Veteran reported being in much better control of his PTSD symptoms and dysthymia due to the medication he was taking.  His sleep had improved and he had increased his social interactions.  He also reported spending a significant amount of time with his family, however he did note that he experienced feelings of guilt, shame, and irritability.  The examiner noted that the Veteran initially seemed somewhat dysthymic and irritable, but that his appearance was neat and his speech was coherent.  He affect became brighter as the session continued, and his PTSD symptoms seemed somewhat improved but still ongoing.  He did not exhibit psychotic symptoms.

During a January 2010 psychotherapy session, the Veteran reported that his symptoms remained stable, but that his sleep had somewhat improved.   He reported that he remained socially isolated and fairly inactive.  His appearance, speech, thought process and content, and mood were all normal.  Subsequent records from May through October 2010 did not reveal any major changes in the Veteran's symptoms, and he continued to deny experiencing any psychotic features.  The Veteran did report that he continued to experience nightmares.  In December 2010, the Veteran reported that he was involved in productive activities and looked forward to spending time with his family during the upcoming holidays.

During a February 2011 psychotherapy session, the Veteran reported that his PTSD symptoms were under control and that he was getting along well with his family.  He continued to drink alcohol regularly and did not see this as a problem, but understood the impact alcohol could have on his medications and body.  His appearance and speech continued to be normal, and he denied experiencing any psychotic symptoms.

During an April 2011 VA examination, the Veteran reported that he was depressed, and felt nervous and anxious.  He reported feeling nervous around other people, although he had good relationships with his wife and sons.  He also indicated that he was able to do mechanic side jobs, to a limited extent, in his garage.  The Veteran would see his friends weekly, and continued to participate in charity events involving motorcycles, a topic of interest for him.  The Veteran also reported that he was trying to cut down on his drinking.  The examiner noted that the Veteran's appearance was clean, his speech was quiet, and his affect was appropriate.  He was oriented with regards to person, time, and place, and his thought process and content were unremarkable.  He did not exhibit delusions, but did experience sleep impairment.  His recent and remote memory were normal, although based on his own self reports, his immediate memory was mildly to moderately impaired.  The Veteran did not experience hallucinations, display inappropriate or ritualistic/obsessive behavior, have panic attacks, or homicidal or suicidal thoughts.  The Veteran was also able to maintain minimum personal hygiene and had no problems with activities of daily living.

The examiner found that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms, but that PTSD signs and symptoms resulted in deficiencies in judgment, thinking, work, and mood.  The Veteran's symptoms were found to have a mild impact on his family relationships, a moderate to severe impact on social and leisure functioning, and a severe level of psychological distress.  The examiner opined that the Veteran's level of function was slightly, but not significantly worse than his level of function at the last VA examination.

Evaluation in Excess of 30 Percent from March 22, 1999

After reviewing the evidence of record, the Board finds that an evaluation of 30 percent is appropriate for the Veteran's PTSD, for the time period between March 22, 1999 and October 11, 2001.  The Veteran is not entitled to a disability rating in excess of 30 percent for this time period because the rating assigned accurately reflected the severity of the Veteran's PTSD.  The evidence reflects that the Veteran's PTSD symptoms were productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms such as depressed mood and chronic sleep impairment.

An evaluation of 50 percent is not warranted for this time period because the evidence does not support a finding of occupational and social impairment with reduced reliability and productivity.  In short, the criteria for a 50 percent rating are not met for this particular time period.  A review of the evidence found in the Veteran's clinical records from the relevant time frame shows that the Veteran consistently reported having difficulties with sleep and having a depressed mood, but that he did not exhibit symptoms reflective of occupational and social impairment with reduced reliability and productivity.  Specifically, the Veteran exhibited normal speech and did not exhibit any difficulty understanding complex commands, impaired judgment, or impaired abstract thinking.  He did not have impaired long or short term memory, nor did he experience any panic attacks.  The Veteran had also maintained good relationships with his family.

Although the Veteran and his wife reported that he was unable to work due to his difficulties being around other people, there is conflicting evidence in the record which suggests that the Veteran's inability to work is more likely related to the back injury he sustained, which is noted in the March 2008 VA examination.  The Veteran also reported having some decreased motivation, but clinical records from March and April 2001 show the Veteran being more active and participating in practical tasks to divert his attention from thoughts of service.  Thus, to the extent that the Veteran contends his symptoms warrant a higher rating, for this particular time period, the Veteran's symptoms do not reflect occupational and social impairment with reduced reliability and productivity.  As such, an evaluation of 50 percent for this particular time period is not warranted. 

Furthermore, the symptoms that the Veteran does report are directly contemplated by the rating criteria for an evaluation of 30 percent.  The examinations and lay evidence of record show that the Veteran had a depressed mood and chronic sleep impairment which are symptoms listed in the rating criteria.  The rating criteria for an evaluation of 30 percent also contemplates the Veteran's reported inability to work since the criteria includes occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The evidence, as noted above, shows that for the time period between March 22, 1999 through October 11, 2001, the Veteran was able to perform activities of daily living, had maintained consistent relationships with his family, did not experience panic attacks or memory loss, and exhibited normal speech, judgment, and thinking.  In sum, the Veteran's disability picture was not one of occupational and social impairment with reduced reliability and productivity, as illustrated by the criteria for an evaluation of 50 percent.

Evaluation in Excess of 50 Percent from October 11, 2001

The Veteran was assigned an evaluation of 50 percent for PTSD from October 11, 2001, but contends that he is entitled to an evaluation of 70 percent for the entire appeal period.  He was assigned an evaluation of 70 percent from October 2, 2009.  Thus, the Board must consider if an evaluation in excess of 50 percent is warranted from October 2, 2009, and if an evaluation in excess of 70 percent is warranted from October 2, 2009.

After reviewing the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent from October 11, 2001 through October 2, 2009.  A rating of 50 percent is appropriate for service-connected PTSD for this time period because the rating currently assigned accurately reflects the severity of his disorder.  The evidence reflects that the Veteran's PTSD symptoms are productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: difficulties in establishing and maintaining  effective work and social relationships, and disturbances in motivation and mood.

A 70 percent rating is not warranted because the evidence does not support a finding of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In short, the criteria of a 70 percent rating are not met in this case.  A review of the evidence found in the Veteran's clinical records from the relevant time frame show that the Veteran consistently appeared at VA appointments appropriately attired with good hygiene, and was consistently alert and socially appropriate.  In all VA consultations, examiners noted no psychotic symptoms or evidence of thought disorder, and likewise found the Veteran to be communicative and conversant.  The Veteran was always oriented with regards to time, person, and place.  The Veteran never reported any suicidal ideation, nor did he experience panic attacks.  There is no record of the Veteran engaging in obsessional rituals which interfered with his routine activities.  The record also reflects that the Veteran consistently maintained good relationships with his wife and children.

Although the record reflects that the Veteran reported that he avoided people and social interactions, the March 2008 VA examination noted that he appeared to have good social functioning.  This is also reflected in the October 2009 VA examination which noted that the Veteran visited his friends weekly.  During the March 2008 VA examination, the Veteran also reported that he had not worked since 1990 due to his back injury.  Thus, the Veteran's inability work is likely due to his physical limitations, as opposed to his symptoms of PTSD.  This is substantiated by the Veteran's own reports of working on mechanic side jobs in his garage, which were noted in the April 2011 VA examination.  Thus, the Veteran's VA treatment records and examination reports do indicate some level of occupational and social impairment, but such impairment does not rise to the level of impairment that causes deficiencies in most areas such as work, family relations, judgment, or mood. The evidence, as noted above, shows that for the time period from October 2001 through October 2009, the Veteran was able to perform the activities of daily living, had strong relationships with his family, and did not exhibit deficiencies with regard to thought or judgment.  As such, an evaluation of 70 percent for this time period is not warranted.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).

Evaluation in Excess of 70 Percent from October 2, 2009

As was previously noted, the Veteran was assigned an evaluation of 70 percent from October 2, 2009, for his service-connected PTSD.  The Board finds that this rating is appropriate, and that the Veteran is not entitled to a disability rating in excess of 70 percent because the rating currently assigned accurately reflects the severity of his disorder.

The evidence reflects that the Veteran's PTSD symptoms are productive of occupational and social impairment, with deficiencies in most areas, such as work, thinking, and mood, due to such symptoms as difficulty in adapting to stressful situations, including work or a worklike setting, loss of interest in activities, and an inability to establish and maintain effective relationships.  A 100 percent rating is unwarranted because the evidence does not support a finding of total occupational and social impairment.  In short, the criteria of a 100 percent rating are not met in this case.  In the April 2011 VA examination, the examiner concluded that the Veteran's level of occupational and social impairment did not rise to the level of total occupational and social impairment.  The Veteran consistently appeared at VA appointments appropriately attired, did not display psychotic symptoms or evidence of thought disorder, and was always oriented with regards to time, person, and place.  In the April 2011 VA examination, the examiner also noted that the Veteran did not experience hallucinations, did not display inappropriate behavior, did not engage in any ritualistic or obsessive behavior, did not have panic attacks, or have any homicidal or suicidal thoughts.  Although the Veteran reported that his immediate memory was mildly to moderately impaired, this was based on his own self-report, and there is no evidence in the record to indicate that the Veteran ever displayed memory loss with regards to the names of his family members, own name, or occupation.  Furthermore, the examiner noted that the Veteran was able to maintain minimum personal hygiene and had no problems with activities of daily living.  

Thus, the Veteran's VA outpatient treatment records and examination reports indicate serious or moderate impairment, but do not rise to the level of total impairment. The evidence, as noted above, shows that the Veteran is able to perform the activities of daily living, has strong relationships with his family, and is orientated to time and place.  In sum, the Veteran's disability picture is not one of total impairment, as illustrated by the criteria for a 100 percent rating.

In so holding, the Board has considered the descriptions of symptomatology and impairment by the Veteran, and finds that the disability ratings assigned throughout various stages of the appeal period accurately capture these symptoms.  To the extent that the Veteran contends such statements tend to support higher ratings, the Board finds that the preponderance of the lay and medical evidence weighs against assignment of higher ratings. The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds the VA examinations and treatment records to have significant probative value because they are based on clinical examinations and a thorough review of the Veteran's medical history.  With respect to findings pertaining to the extent of impairment in thought process, thought content, orientation, etc., the Board places greater probative weight on the findings of VA examiners who have greater expertise and training than the Veteran in evaluating psychiatric disorders.  There is no further reasonable doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

TDIU 

The Veteran also contends that he is entitled to an earlier effective date for his grant of a TDIU.  The Veteran was granted entitlement to a TDIU effective October 2, 2009, in a July 2011 rating decision.  The Veteran contends that his grant of a TDIU should be effective from March 22, 1999, the date of his claim for PTSD, since he asserts that it is his PTSD that renders him unable to work.

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from that date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110  (a), (b)(2) (West 2014); 38 C.F.R. § 3.400 (2016); Harper v. Brown, 10 Vet. App. 125 (1997). 
Thus, determining an appropriate effective date for a TDIU under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for a TDIU was received and, if possible, (2) when the criteria for a TDIU were met.  
38 C.F.R. §§ 3.155, 3.400. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability based on upon an extraschedular consideration.  38 C.F.R. § 4.16  (b) (2016).

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  
38 C.F.R. § 4.16 (a).
The central inquiry is "whether a veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim.  Age or impairment caused by nonservice-connected disabilities may not be considered when determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

In an October 1998 VA examination related to a claim for a back injury, the examiner noted that the Veteran had stopped working full time in 1990 due to a back disability.  In January 1999, the Veteran was awarded nonservice-connected pension benefits due to his back disability.  In his March 1999 claim for service connection for PTSD, the Veteran requested that his pension payments be discontinued due to an error in reporting his wife's income on the claim for pension.  He also requested a waiver for any overpayment caused by the error.  The Veteran did not assert that he was unable to work, nor was there any mention of his PTSD affecting his ability to work.

As was previously noted, the Veteran's wife submitted a statement in December 2000 which indicated that he was unable to work because he had difficulties being around other people.  In his January 2001 Notice of Disagreement (NOD), the Veteran indicated that he was unable to work due to his inability to interact with other people.  In a subsequent November 2003 statement from the Veteran's representative, the representative indicated that the Veteran was unable to sustain gainful employment due to his PTSD symptoms.

In his March 2010 NOD, the Veteran asserted that he had claimed entitlement to a TDIU in his January 2001 NOD.  He then asserted that a TDIU should be granted as part of the original claim for PTSD, and that he had previously been approved for nonservice-connected pension based on a finding of unemployability in 1998.

In his Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran indicated that his PTSD affected his full time employment in January 1991, and that he had last worked full time in January 1991.  He also indicated that he had not tried to obtain employment since he became too disabled to work.

After reviewing the evidence of record, the Board finds that the Veteran is not entitled to an effective date earlier than October 2, 2009, for entitlement to a TDIU.  The record shows that the Veteran met the schedular criteria for assignment of a TDIU on October 2, 2009, when the rating for PTSD, his only service-connected disability, was increased to 70 percent.  Prior to October 2, 1999, the Veteran's service-connected PTSD was assigned a rating less than 60 percent.  Thus, he did not meet the schedular criteria that would warrant entitlement to a TDIU prior to this date.

Although the Veteran did submit a statement prior to October 2, 2009, the date on which he met the schedular criteria for assignment of a TDIU, which indicated that he was unemployable due to his PTSD, he has not demonstrated that extraschedular consideration of his claim for a TDIU is warranted.  While the Veteran asserts that his PTSD affected his ability to work prior to October 2, 2009, the evidence of record shows otherwise.  In multiple VA examinations of record, the Veteran indicated that he had stopped working due to his non service connected back disabilities.  Specifically, in the October 1998 VA examination for his back disability, the Veteran indicated that he was no longer working full time due to this disability.  Similarly, in the March 2008 VA examination, the examiner noted that the Veteran had not worked since about 1990, due to a back injury.  Furthermore, there was no indication in the March 1999 claim for service connection for PTSD, that the Veteran's ability to work was affected.  Notably, the more recent April 2011 VA examination noted that the Veteran reported being able to do mechanic side jobs, albeit to a limited extent, in his garage.  

In sum, the evidence of record does not establish that the Veteran's PTSD affected his ability to work prior to October 2, 2009, the date on which he met the schedular criteria for assignment of a TDIU.  Accordingly, the claim for an earlier effective date must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of an effective date earlier than October 2, 2009, for the award of a TDIU, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent from March 22, 1999, for service-connected PTSD, is denied.

Entitlement to an evaluation in excess of 50 percent from October 11, 2001, for service-connected PTSD, is denied.

Entitlement to an evaluation in excess of 70 percent from October 2, 2009, for service-connected PTSD, is denied.

Entitlement to an effective date prior to October 2, 2009, for the grant of a TDIU, is denied.




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


